Citation Nr: 1012386	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-13 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from February 1960 to 
February 1964.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case prior to 
further adjudication of this matter.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran was provided with VA examinations in September 
2005 and September 2006 to determine the nature and severity 
of his hearing loss.  However, his representative has 
recently requested that the Veteran be furnished with a new 
examination in order to obtain more current hearing loss 
levels, further implying that the Veteran's hearing loss may 
have worsened since his previous examination.  Moreover, in 
reviewing the examination reports from the September 2005 
and September 2006 examinations, the Board notes that the 
examiner did not comment on the effects of the Veteran's 
hearing loss on occupational functioning and daily 
activities.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  Consequently, the Board finds that the Veteran 
should be afforded a new VA audiological examination to 
determine the current nature and severity of his hearing 
loss.  The examiner should also be requested to comment on 
the impact of this disability pursuant to Martinak.

Arrangements should also be made to obtain any additional VA 
treatment records for the Veteran, dated since February 
2005.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain any additional VA treatment 
records for the Veteran, dated since 
February 2005.  

2.  Thereafter, schedule the Veteran 
for an appropriate VA audiology 
examination.  See 38 C.F.R. § 4.85(a).  
The claims file must be made available 
to the audiologist, and the audiologist 
should indicate in his/her report 
whether or not the claims file was 
reviewed.

The testing to determine the current 
severity of the Veteran's hearing loss 
should include the use of controlled 
speech discrimination (Maryland CNC) 
and a puretone audiometry test.  The 
examination must be conducted without 
the use of hearing aids.

The examiner should specifically 
comment on the effects of the Veteran's 
hearing loss on occupational 
functioning and daily activities.

A rationale for any opinion expressed 
should be provided.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

4.  Readjudicate the claim for a higher 
rating for hearing loss.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

